DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 2-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narasimha et al. (US2011/0039569) in view of Ue et al. (US6400929).
To claim 2, Narasimha teach a management server in a second communication service (in service of CSG cell) including a first communication device (base station of CSG cell of Fig. 1), wherein the first communication device is configured to use a part or a whole of a spectrum assigned to a first communication service (in service of Macro cell), the management server comprising: 
circuitry configured to: 

set a transmission power of the first communication device according to the allowable interference amount (640 of Fig. 6, controls the transmit power of the wireless communication device based on the maximum acceptable transmit power), 
wherein the allowable interference amount (630 of Fig. 6, a maximum acceptable transmit power of the wireless communication device based on the power parameter and based on the pathloss measurement) is calculated based on a pathloss of a communication link between a particular communication device that belongs to the first communication service and a second communication device that belongs to the second communication service (paragraph 0036, said power parameter comprises another pathloss of the another wireless communication device, e.g., Macro UE1, relative to the neighboring cell, e.g., base station of CSG cell).
But, Narasimha do not expressly disclose setting a transmission power and a transmission rate for a first transmission of the first communication device according to the allowable interference amount, such that the transmission power of the first transmission is increased and the transmission rate of the first transmission is decreased to stay within the allowable interference amount.
However, such adjustment on transmission power and transmission rate is well-known in the art.
	Ue teach a wireless communication system maintaining amount of interference with others to be within an allowable range according to the channel condition (abstract), wherein one embodiment is to decrease the transmission rate and to increase the transmission power of a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Ue into the apparatus of Narasimha, in order to further interference mitigation.




To claim 3, Narasimha and Ue teach claim 2.
Narasimha teach wherein the first communication device is a base station or a user equipment (CSG UE, 102 of Fig. 1).

To claim 4, Narasimha and Ue teach claim 2.
Narasimha teach wherein the management server is incorporated into a base station (base station of CSG cell of Fig. 1).

To claim 5, Narasimha and Ue teach claim 2.
Narasimha teach wherein the particular communication device is a user equipment (Macro UE, 107 or 108 of Fig. 1) configured to communicate with a base station as part of the first communication service (Macro cell).

To claim 6, Narasimha and Ue teach claim 5.


To claim 7, Narasimha and Ue teach claim 6.
Narasimha teach wherein the second management server is configured to control communication between the base station and the particular communication device using the spectrum assigned to the first communication service (inherent to operation and functionality of base station in Macro cell to communicate with Macro UEs).


Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narasimha et al. (US2011/0039569) in view of Ue et al. (US6400929) and Bhadra et al. (US2010/0216405).
To claim 8, Narasimha and Ue teach claim 7.
But, Narasimha and Ue do not expressly disclose wherein the second management server is configured to determine a second transmission power from the base station to the particular communication device.
	Bhadra teach interference management by the radio resource management modules (101, 102 of Fig. 1A, paragraphs 0022-0023) control downlink transmission power from eNB to particular UE (Fig. 3, paragraphs 0009, 0024, 0029), which would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate into the apparatus of Narasimha and Ue, in order to further transmission power control.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 21, 2021